t c summary opinion united_states tax_court robert lee morris petitioner v commissioner of internal revenue respondent docket no 14679-14s filed date robert lee morris for himself h elizabeth h downs for respondent summary opinion morrison judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this all subsequent section references are to the internal_revenue_code in effect for the year at issue opinion shall not be treated as precedent for any other case this court has jurisdiction pursuant to sec_6213 the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner robert lee morris for the taxable_year determining an income-tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure at trial the irs conceded the accuracy-related_penalty it also conceded that morris could claim regina downing as a dependent the issues remaining for decision are whether morris was married to regina downing under oklahoma common_law as of the last day of we hold that he was not whether morris is entitled to dependency-exemption deductions for the tax_year for a downing’s daughter thadra and for b thadra’s daughter g we hold that he is not whether morris is entitled to the child_tax_credit and the additional_child_tax_credit for the tax_year in the amounts of dollar_figure and dollar_figure respectively we hold that he is not the court refers to minor children by their initials see tax ct r prac proc a whether morris’s correct filing_status for the tax_year is head-of- household single or married-filing-separately we hold that his correct filing_status is single whether morris is entitled to an earned_income_credit eic of dollar_figure for the tax_year we hold that he is not background the parties stipulated some facts and those facts are incorporated by reference morris resided in oklahoma at the time he filed the petition morris began dating regina downing in date neither morris nor downing had been married previously in date downing and her then- 14-year-old daughter thadra moved into morris’s home with morris thadra is not morris’s biological or adopted_child morris and downing did not file for a legal marriage certificate or participate in any type of marriage ceremony the couple kept their finances separate they did not jointly acquire any property such as a house a vehicle or a bank account nor did they jointly participate in any financial transactions such as obtaining insurance or loans the title to morris’s house remained solely in his name in downing became unemployed in morris also became unemployed and drew unemployment benefits downing was still unemployed in and did not have any income in that year during downing and thadra lived in morris’s house free of charge thadra moved out in date morris paid for the household food and for the utilities morris also provided a car for thadra to use thadra who was years old at the beginning of the year attended a local high school and worked hours per week at a save-a-lot grocery store where she earned the minimum wage of dollar_figure per hour she used her wages for gas and other personal expenses she did not contribute the wages to the household sometime in late thadra became pregnant with her daughter g thadra received prenatal care from soonercare she continued to work at save- a-lot until she went into labor and gave birth on date thadra went back to work one month later she lived in morris’s house until she received federally- subsidized housing in date at which point she and g moved out downing cared for g during the day while thadra worked downing continued to do this until g entered daycare in date morris’ sec_2012 federal-income-tax return was prepared by an entity called community action morris timely filed hi sec_2012 tax_return morris reported dollar_figure in wages and dollar_figure in unemployment income for a total income of dollar_figure he claimed dependency-exemption deductions for downing thadra and g a dollar_figure child_tax_credit and a dollar_figure additional_child_tax_credit head-of- household filing_status and a dollar_figure eic at morris’s request the irs directly deposited his dollar_figure refund into two separate bank accounts the irs issued a notice_of_deficiency to morris on date the irs disallowed all of morris’s credits and dependency-exemption deductions it calculated his tax using single-filing status and imposed a sec_6662 accuracy-related_penalty morris timely filed a petition with the tax_court on date the tax_court tried the case on date at trial morris argued that he and downing were married under oklahoma common_law and that he was therefore entitled to the credits and dependency-exemption deductions that he claimed on hi sec_2012 tax_return he maintained that head-of-household was the correct filing_status the irs contends that morris was not married under oklahoma common_law and that his filing_status is single the irs concedes that downing was morris’s dependent under sec_152 the irs also concedes the sec_6662 penalty at issue remain whether morris was married under oklahoma common_law as of the end of his claim to dependency-exemption deductions for thadra and g his claim to the child_tax_credit and the additional_child_tax_credit his correct filing_status and his claim to the eic common-law marriage in discussion state law determines the marital status of taxpayers for federal-income-tax purposes 47_tc_415 in general whether a taxpayer is married for federal-income-tax purposes is determined at the close of each tax_year sec_7703 a common-law marriage takes legal effect without the couple’s obtaining a license and participating in a formal ceremony black’s law dictionary 10th ed the parties agree that oklahoma recognizes common-law marriages if a couple has an actual and mutual agreement to be married has a permanent relationship has an exclusive relationship cohabit and hold themselves out publicly as spouses mueggenborg v walling p 2d okla citing rath v maness p 2d okla earnheart v earnheart p 2d okla civ app the burden of proving each of the elements by clear_and_convincing evidence falls on the party seeking to establish the finding of a common-law marriage mueggenborg p 2d pincite here morris is the party seeking to establish the finding of a common-law marriage therefore morris has the burden of proving the five elements by clear_and_convincing evidence clear_and_convincing evidence is that measure or degree of proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegation black’s law dictionary the clear-and-convincing- evidence standard requires more proof than the preponderance-of-the-evidence standard but less than the beyond-a-reasonable-doubt standard see 441_us_418 both direct and circumstantial evidence may prove the existence of a common-law marriage maxfield v maxfield p 2d okla there is a general_rule that the taxpayer has the burden_of_proof in the tax_court tax ct r prac proc a under this general_rule the taxpayer must prove each fact in dispute by a preponderance_of_the_evidence 88_tc_38 the existence of a common-law marriage is determined under state law 47_tc_415 oklahoma law provides its own standard of proof for the existence of a common-law marriage ie the clear_and_convincing standard besides the existence of the common-law marriage there are other issues in the case ie dependency-exemption deductions credits and filing_status none of these issues depend on disputed facts therefore the allocation of the burden_of_proof to one party or the other with respect to these other issues is irrelevant see payne v commissioner tcmemo_2003_90 85_tcm_1073 although assignment of the burden_of_proof is potentially relevant at the outset of any case where the court finds that the undisputed facts favor one of the parties the case is not determined on the basis of which party bore the burden_of_proof and the assignment of burden_of_proof becomes irrelevant the irs does not dispute that the first four elements of oklahoma’s common-law-marriage test are present the fifth element--whether morris and downing hold themselves out publicly as spouses--remains at issue at the trial morris and downing both testified that they considered themselves married this is the sort of public statement that could be used to demonstrate that a couple hold themselves out as spouses however the trial took place in the relevant question is whether morris and downing held themselves out as married on or before the close of the year morris and downing testified that for years they had introduced themselves as each other’s spouses to anybody that they met the court does not doubt that morris and downing at times held themselves out in social circumstances as married however morris provided not one iota of evidence that he and downing held themselves out as married in any formal settings in the taxable_year it is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir morris repeatedly claimed that he had a shoe box full of paperwork proving that he was married but declined to provide the documentation to the court at trial the court offered to allow morris to supplement the record after trial but he declined the court provided morris with every opportunity to prove his case but he failed to do so because morris failed to produce papers on which he and downing would have stated whether they were married we presume that on paper they had stated they were single on the basis of this presumption and on the record in its entirety the court concludes that morris has not proven by clear_and_convincing evidence that he and downing held themselves out publicly as married indeed the record reflects that when downing filed tax returns she testified she filed tax returns through the tax_year she filed as single and morris’ sec_2012 tax_return reflected head-of-household status which is a status available only to unmarried people proof that the parties to an alleged common-law marriage had joint financial arrangements such as insurance joint_ownership of assets joint debt liability can be considered in determining whether they held themselves out to the public as married see okla dep’t of mental health substance abuse v pierce p 3d okla civ app morris and downing had no such joint financial arrangements morris testified that this was so because he and downing preferred to keep their finances separate we need not consider whether this testimony is credible even if we believed that morris and downing had reason to avoid joint financial arrangements we would not be convinced that the fifth element of oklahoma common-law marriage is present morris therefore did not have a valid common-law marriage under oklahoma law in dependency-exemption deductions sec_151 allows a taxpayer to claim a personal_exemption deduction for each of his or her dependents see sec_151 c sec_152 defines the term dependent to include a qualifying_child defined in sec_152 or a qualifying_relative defined in sec_152 a qualifying_child of the taxpayer must be a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 a child for these purposes includes a stepchild or adopted_child sec_152 b additionally to be a qualifying_child the person must have had the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year must meet age requirements must not have provided over one-half of his or her own support for the taxable_year and must not have filed a joint_return with the person’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins sec_152 a person meets the age requirements under sec_152 if the person is younger than the taxpayer claiming the person as a qualifying_child and either a has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins or b is a student who has not attained the age of as of the close of that calendar_year a qualifying_relative must be a a child of the taxpayer or a descendant of such a child for these purposes a child includes a stepchild or adopted_child sec_152 b b a brother sister stepbrother or stepsister of the taxpayer c the father or mother of the taxpayer or ancestor of either the father or mother d a stepfather or stepmother of the taxpayer e a nephew or niece of the taxpayer f an uncle or aunt of the taxpayer g a son-in-law daughter-in- law father-in-law mother-in-law brother-in-law or sister-in-law of the taxpayer or h a person other than the taxpayer’s spouse who shares a principal_place_of_abode with the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 a - h for a person to be a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the person must occupy the household for the entire taxable_year this rule is found in sec_1_152-1 income_tax regs which interpreted the language of former sec_152 former sec_152 is identical to sec_152 of the current code the provision describing the eighth category of relationship that can make someone a qualified relative_of_the_taxpayer working families tax relief act of pub_l_no sec stat pincite we continue to apply sec_1_152-1 income_tax regs to questions arising continued a downing at trial the irs conceded that downing was a dependent of morris pursuant to sec_152 see supra p morris therefore may claim a dependency-exemption deduction for downing for the tax_year b thadra morris argues that thadra is his dependent because he considered her his daughter he provided support for her and she lived with him through date because the court finds that morris was not married to downing in and therefore thadra is not morris’s stepdaughter and because morris is neither thadra’s biological nor adoptive father thadra is not a qualifying_child failure to qualify as a qualifying_child does not preclude a finding that thadra is a qualifying_relative however thadra is not related to morris through any of the eight categories of relationships that can make someone a qualified relative_of_the_taxpayer see sec_152 a - h she is not in the first category because she is not a child of morris she is not his biological daughter adopted daughter or stepdaughter see sec_152 f a i b to be in the eighth category the person must live with the taxpayer for the entire taxable_year continued under sec_152 see eg golit v commissioner tcmemo_2013_191 at n sec_1_152-1 income_tax regs according to morris’s uncontradicted testimony thadra lived with him only from january to date in date she moved into federally-subsidized housing because thadra lived with morris only until date she is not in the eighth category of qualifying_relative nor does she fall within any of the other categories she is not a qualifying_relative of morris therefore morris may not claim a dependency-exemption deduction for thadra for the tax_year c g morris likewise may not claim a dependency-exemption deduction for g g is not a qualifying_child because her mother thadra is not morris’s child ie his biological daughter stepdaughter or adopted daughter see sec_152 a f a i b nor is g a qualifying_relative of morris child_tax_credit and additional_child_tax_credit sec_24 allows a taxpayer a dollar_figure credit against federal-income tax with respect to each qualifying_child for which the taxpayer is allowed a deduction under sec_151 sec_24 makes a portion of that credit-- commonly referred to as the additional child tax credit--refundable see eg watley v commissioner tcmemo_2012_240 at for purposes of sec_24 a qualifying_child is a qualifying_child of the taxpayer as defined in sec_152 sec_24 since we conclude that morris did not have any qualifying children for he is not entitled to the child_tax_credit or the additional_child_tax_credit for filing_status sec_1 provides a special tax_rate for a taxpayer filing as a head-of- household as relevant here sec_2 defines head_of_household as an unmarried taxpayer who maintains as his home a household that for more than one-half of the year constitutes the principal_place_of_abode of a dependent of the taxpayer however a dependent for this purpose does not include a sec_152 dependent sec_2 b morris filed hi sec_2012 tax_return with head-of-household status he adamantly argues that this filing was correct for several reasons his tax preparer told him to file as head-of-household the irs accepted hi sec_2012 return and he claims that he filed returns for prior years with head-of- household status and that the irs did not challenge this status these arguments are without merit the mere fact that a return is prepared by a professional does not insulate the return from challenge by the irs see eg 88_tc_654 the irs’s initial acceptance of a tax_return does not bar later review and denial of claimed deductions 61_f2d_199 9th cir aff’g 22_bta_738 see also sec_6501 providing that the irs may assess tax for up to three years after a taxpayer files the return furthermore acquiescence by the irs in the treatment of certain items in returns from prior years does not prevent the irs from examining such treatment in later years 481_f2d_812 10th cir aff’g 58_tc_397 morris could not file as head-of-household because he did not have any dependents for purposes of qualifying for head-of-household status in downing was morris’s dependent in but only under sec_152 a person who is a dependent only under sec_152 is not a dependent for purposes of head-of-household status sec_2 b morris did not have any other dependents he was ineligible to file as head-of-household the remaining filing statuses are married-filing-jointly married-filing- separately and single morris was eligible only for single filing_status because as if the court found morris to be married under oklahoma law he could still not have filed as head-of-household because that filing_status is unavailable to married taxpayers sec_2 we conclude he was not married at the close of the tax_year sec_1 d morris’s correct filing_status for the tax_year is single earned_income_credit sec_32 allows an eligible_taxpayer an eic against that taxpayer’s federal-income-tax liability a taxpayer who files as single and has earned_income of more than dollar_figure cannot claim any amount of eic unless the taxpayer has at least one qualifying_child sec_32 j revproc_2011_52 sec_3 2011_45_irb_701 earned_income includes wages salaries and other employee compensation to the extent such amounts are includible in gross_income for the taxable_year sec_32 earned_income does not include unemployment_compensation see sec_1_32-2 income_tax regs the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to whether the child provided over one-half of the qualifying child’s support see sec_152 since we conclude that morris did not have any qualifying children for the tax_year and his earnings_of dollar_figure in wages exceed the dollar_figure earned_income threshold he is not entitled to the eic for the tax_year in reaching our holdings we considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under tax_court rule_of practice and procedure
